DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 8, 9, 11, 13, 14, 16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11 and 14 of U.S. Patent No. 10122432. Although the claims at issue are not identical, they are not patentably distinct from each other because although the limitations are not identical the scope of the patented claims encompasses the scope of the current claim limitations.
Claim 1 is encompassed by claim 1 of the ‘432 patent
Claim 3 is encompassed by claim 1 of the ‘432 patent
Claim 4 is encompassed by claim 1 of the ‘432 patent
Claim 6 is encompassed by claim 6 of the ‘432 patent
Claim 8 is encompassed by claim 6 of the ‘432 patent
Claim 9 is encompassed by claim 6 of the ‘432 patent
Claim 11 is encompassed by claim 11 of the ‘432 patent
Claim 13 is encompassed by claim 11 of the ‘432 patent
Claim 14 is encompassed by claim 11 of the ‘432 patent
Claim 16 is encompassed by claim 14 of the ‘432 patent
Claim 18 is encompassed by claim 14 of the ‘432 patent
Claim 19 is encompassed by claim 14 of the ‘432 patent

Claims 1, 3-6, 8-11, 13-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10484071. Although the claims at issue are not identical, they are not patentably distinct from each other because although the limitations are not identical the scope of the patented claims encompasses the scope of the current claim limitations.
Claim 1 is encompassed by claim 1 of the ‘071 patent
Claim 3 is encompassed by claim 3 of the ‘071 patent
Claim 4 is encompassed by claim 2 of the ‘071 patent
Claim 5 is encompassed by claim 4 of the ‘071 patent
Claim 6 is encompassed by claim 5 of the ‘071 patent
Claim 8 is encompassed by claim 7 of the ‘071 patent
Claim 9 is encompassed by claim 6 of the ‘071 patent
Claim 10 is encompassed by claim 8 of the ‘071 patent
Claim 11 is encompassed by claim 9 of the ‘071 patent
Claim 13 is encompassed by claim 11 of the ‘071 patent
Claim 14 is encompassed by claim 10 of the ‘071 patent
Claim 15 is encompassed by claim 12 of the ‘071 patent
Claim 16 is encompassed by claim 13 of the ‘071 patent
Claim 18 is encompassed by claim 15 of the ‘071 patent
Claim 19 is encompassed by claim 14 of the ‘071 patent
Claim 20 is encompassed by claim 16 of the ‘071 patent
Allowable Subject Matter




Claims 2, 7, 12nd 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The above noted claims are not encompassed in the scope of the double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/Primary Examiner, Art Unit 2631